MONEY MARKET OBLIGATIONS TRUST Federated Investors Funds 4000 Ericsson Drive Warrendale, Pennsylvania 15086-7561 October 29, 2010 EDGAR Operations Branch U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC20549 RE:MONEY MARKET OBLIGATIONS TRUST (the “Registrant”) Federated Automated Government Money Trust Federated Master Trust Federated Money Market Management Eagle Shares Premier Shares Federated Trust for U.S. Treasury Obligations 1933 Act File No. 33-31602 1940 Act File No. 811-5950 Dear Sir or Madam: Pursuant to Rule 497(j) of the Securities Act of 1933, the above-referenced Registrant hereby certifies that the definitive forms of Prospectuses and Statements of Additional Information dated October 31, 2010, that would have been filed under Rule 497(c), do not differ from the forms of Prospectuses and Statements of Additional Information contained in the most recent Registration Statement for the Registrant.This Registration Statement was electronically filed under Rule 485(b) as Post-Effective amendment No. 113 on October 28, 2010. If you have any questions regarding this certification, please contact me at (412) 288-7404. Very truly yours, /s/ Leslie K. Ross Leslie K. Ross Assistant Secretary
